Case 5:20-cv-00768-TJH-PVC Document 781 Filed 10/30/20 Page 1 of 3 Page ID #:18051


     1
     2
     3
     4
     5
     6
     7
     8
     9
                           UNITED STATES DISTRICT COURT
    10                    CENTRAL DISTRICT OF CALIFORNIA
    11
       KELVIN HERNANDEZ ROMAN,                   )   Case No. 5:20-cv-00768-TJH-PVC
    12 MIGUEL AGUILAR ESTRADA,                   )
       BEATRIZ ANDREA FORERO                     )   ADELANTO COVID
    13 CHAVEZ, on behalf of themselves and       )
       others similarly situated,                )   ORDER GRANTING JOINT
    14                                           )   STIPULATION TO CONTINUE
                    Petitioners-Plaintiffs,      )   SCHEDULING ORDER DATES
    15                                           )   [776]
       v.                                        )
    16                                           )
       CHAD F. WOLF, Acting Secretary, U.S.      )
    17 Department of Homeland Security;          )
       MATTHEW T. ALBENCE, Deputy                )   JUDGE: HON. TERRY J. HATTER
    18 Director and Senior Official Performing   )
       the Duties of the Director, U.S.          )
    19 Immigration and Customs Enforcement;      )
       DAVID MARIN, Director of the Los          )
    20 Angeles Field Office, Enforcement and     )
       Removal Operations, U.S. Immigration      )
    21 and Customs Enforcement; and JAMES        )
       JANECKA, Warden, Adelanto ICE             )
    22 Processing Center,                        )
                                                 )
    23              Respondents-Defendants.      )
                                                 )
    24
    25
    26
    27
    28
Case 5:20-cv-00768-TJH-PVC Document 781 Filed 10/30/20 Page 2 of 3 Page ID #:18052


     1        Upon consideration of the parties’ Joint Stipulation To Continue Scheduling
     2 Order Dates, it is hereby ordered that the Joint Stipulation is GRANTED.
     3        The scheduling order is hereby modified as set forth below.
     4
     5      Deadline                    Existing Date         New Date

     6      Filing Deadline for         October 30, 2020      November 13, 2020
            Local Rule 16
     7      Documents in Advance
     8      of the Final Pretrial
            Conference. Includes:
     9           Memorandum of
    10             Contentions of
                   Fact and Law
    11
                 Witness List
    12           Joint Exhibits
                   List
    13
                 Final Pretrial
    14             Conference
    15             Order

    16      Filing Deadline for         October 30, 2020      November 13, 2020
    17      Motions in Limine &
            Daubert Motions
    18      Filing deadline for Trial   November 2, 2020      November 16, 2020
    19      Briefs and Declarations
            in lieu of Direct
    20      Examination
    21      Final Pretrial              November 2, 2020      January 25, 2021
            Conference
    22      Filing Deadline for         November 6, 2020      November 20, 2020
    23      Oppositions to Motions
            in Limine & Daubert
    24      Motions
    25      Lodging of testimony        November 10, 2020     November 10, 2020
            admitted through
    26      deposition
    27      Disclosure of               November 10, 2020     November 24, 2020
            Demonstrative and
    28
            Graphical Material
Case 5:20-cv-00768-TJH-PVC Document 781 Filed 10/30/20 Page 3 of 3 Page ID #:18053


     1      Filing Deadline for     November 13, 2020        November 30, 2020
     2      Replies to Motions in
            Limine & Daubert
     3      Motions
     4      Evidentiary Hearing     November 17, 2020        To be determined at
            and Court Trial at                               the
     5      10:00 a.m.                                       Pretrial Conference
     6                                                       hearing
     7      Optional Closing Briefs 10 Days After Trial      No Change
            in Lieu of Closing
     8
            Arguments
     9      Status Conference       November 9, 2020         Vacated      and       off
                                                             calendar
    10
    11
    12
    13 Dated: _OCTOBER 30, 2020_
    14
                                                   _______________________
    15                                             Honorable Terry J. Hatter, Jr.
                                                   United States District Judge
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                               2
